In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐1862 
MARK SCHLOESSER, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

NANCY A. BERRYHILL,  
Acting Commissioner of Social Security,* 
                                                          Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                         Western District of Wisconsin. 
                 No. 15‐cv‐276‐bbc — Barbara B. Crabb, Judge. 
                                  ____________________ 

    ARGUED JANUARY 19, 2017 — DECIDED SEPTEMBER 7, 2017 
                 ____________________ 

      Before FLAUM, MANION, and WILLIAMS, Circuit Judges. 
   WILLIAMS,  Circuit  Judge.  Mark  Schloesser,  who  suffers 
from a combination of physical impairments, applied for dis‐


                                                 
*  Nancy  A.  Berryhill  was  substituted  for  Carolyn  W.  Colvin,  as  Acting 
Commissioner of Social Security, on January 27, 2017. See Fed. R. App. P. 
43(c)(2). 
2                                                      No. 16‐1862 

ability insurance benefits in November 2012. The Social Secu‐
rity Administration  (“SSA”)  initially  denied  his  application. 
After reconsideration and a hearing, an Administrative Law 
Judge (“ALJ”) found him disabled and granted benefits in Au‐
gust 2014. One month later, sua sponte, the SSA Appeals Coun‐
cil  commenced  review  of  the  ALJ’s  favorable  decision.  The 
Appeals Council reversed the ALJ’s favorable decision, con‐
cluding  that  the  ALJ’s  findings  were  not  supported  by  sub‐
stantial evidence and that Schloesser was not disabled as of 
September 30, 2011, his last insured date.  
    Schloesser  sought  review  of  the  Appeals  Council’s  deci‐
sion in the district court. It affirmed the Appeals Council’s de‐
cision, finding that it was supported by substantial evidence. 
Schloesser  now  appeals,  arguing  that  the  Appeals  Council 
erred because: (1) it failed to apply SSR 83‐20 in its determi‐
nation of his onset date; (2) its findings that he did not suffer 
from  severe  impairments  of  cervical  radiculopathy,  major 
joint  dysfunction,  and  history  of  left  shoulder  surgery  were 
not supported by substantial evidence; and (3) its finding that 
his residual functional capacity (“RFC”) did not include being 
off‐task  up  to  10%  of  the  workday  or  needing  unscheduled 
breaks was not supported by substantial evidence. We affirm 
the denial of benefits because we find that SSR 83‐20 was ir‐
relevant to the Appeals Council’s determination and that its 
findings regarding his impairments and RFC are supported 
by substantial evidence.  
                         I. BACKGROUND 
    Mark Schloesser worked for 23 years as a dry curer in a 
meat‐processing factory, a position that required him to regu‐
larly lift more than 70 pounds. But, after undergoing rotator 
No. 16‐1862                                                         3

cuff surgery on his left shoulder in 2001 and then a lactimec‐
tomy (disc removal in his lower back) in 2002, Schloesser left 
the  meat‐processing  factory  in  2003.  For  approximately  six 
years, he was self‐employed in construction, until his persis‐
tent shoulder and lower back problems prevented him from 
being able to regularly lift more than 50 pounds as required 
by his construction work. In November 2012, Schloesser ap‐
plied for disability insurance benefits under 42 U.S.C. § 416(i). 
Schloesser,  who  had  not  worked  since  October  2009,  com‐
plained that he suffered disabling pain in his back, neck, and 
shoulder, which, combined with his obesity, made it impossi‐
ble for him to work. He alleged a disability onset date of Oc‐
tober 1, 2009 (later amended to January 1, 2011). The SSA ini‐
tially  denied  his  application,  and  so  he  requested  a  hearing 
before an ALJ.  
   A. ALJ’s Favorable Decision 
     On August 13, 2014, based on the medical evidence sub‐
mitted  and  Schloesser’s  testimony  at  the  hearing,  an  ALJ 
found Schloesser to be disabled. In making this finding, the 
ALJ applied the five‐step sequential evaluation process out‐
lined  in  20  C.F.R.  § 404.1520(a)(4).  The  ALJ  first  determined 
that Schloesser had not engaged in substantial gainful activity 
since his alleged onset date of January 1, 2011, and, second, 
that Schloesser suffered from severe impairments of a history 
of  cervical  radiculopathy,  degenerative  disc  disease,  major 
joint dysfunction, history of left shoulder surgery, and obesity. 
Third, the ALJ found that Schloesser did not have an impair‐
ment that met or medically equaled any impairment in Ap‐
pendix 1 to 20 C.F.R. Part 404, Subpart P, and that Schloesser 
could perform only light work, stand and walk for four hours, 
sit for six hours, occasionally climb, stoop, kneel, crouch and 
4                                                       No. 16‐1862 

crawl, frequently balance, not reach overhead with either ex‐
tremity, no more than frequently reach in all other directions 
with his non‐dominant left upper extremity, occasionally flex, 
extend and rotate his neck, he may need unscheduled breaks 
in  addition  to  regular  breaks,  and  he  may  be  off‐task  more 
than 10% of the workday. Fourth, the ALJ found that Schloes‐
ser was not capable of performing his past relevant work as a 
dry curer or construction worker based on this RFC. Finally, 
relying on testimony from a vocational expert, the ALJ deter‐
mined  that  given  Schloesser’s  age,  education,  work  experi‐
ence, and RFC, there were no jobs that existed in significant 
numbers  in  the  national  economy  that  he  could  perform. 
Based  on  these  findings,  the  ALJ  found  Schloesser  disabled 
since January  1, 2011, which was  prior to his September  30, 
2011 date last insured, and so granted his application for dis‐
ability benefits. 
     B. Appeals Council Reversed ALJ  
    On September 9, 2014, the SSA’s Appeals Council sent no‐
tice to Schloesser that it intended to set aside the ALJ’s favor‐
able decision and issue a finding that Schloesser was not enti‐
tled to disability insurance benefits because he was not disa‐
bled before his date last insured. Schloesser filed a response 
on November 12, 2014. The Appeals Council determined that 
the new evidence he submitted was mostly dated after his in‐
sured status had expired and the evidence that did pertain to 
the period prior to his date last insured was duplicative or cu‐
mulative  of  the  evidence  already  considered.  Following  the 
same  five‐step  process  as  the  ALJ,  the  Appeals  Council:  (1) 
agreed with the ALJ’s findings at step one; (2) partially agreed 
with  its  findings  at  step  two,  but  disagreed  that  Schloesser 
had severe impairments of cervical radiculopathy, major joint 
No. 16‐1862                                                          5

dysfunction, and left shoulder surgery on or before his date 
last insured; (3) agreed with the ALJ’s finding at step three; (4) 
agreed with the ALJ’s finding that he could not work his prior 
job  and  partially  agreed  with  the  ALJ’s  determination  of 
Schloesser’s RFC, but disagreed that he could only occasion‐
ally flex, extend, and rotate his neck, may need to be off task 
for more than 10% and may need unscheduled breaks; and, 
importantly, (5) disagreed that there were no jobs that existed 
in significant numbers in the national economy that he could 
perform, based on its determination of his RFC. Therefore, it 
found that Schloesser was not disabled as of his date last in‐
sured.  
    In finding that Schloesser did not have the severe impair‐
ment of cervical radiculopathy at step two, the Appeals Coun‐
cil explained that Schloesser was diagnosed with only mild, 
not severe, cervical degeneration with radicular symptomol‐
ogy in December 2011, which was over two months after his 
date last insured. It also noted that his symptoms improved 
with physical therapy, and his radiculopathy resolved in Feb‐
ruary 2012. He did not report neck pain again until February 
2014.  Based  on  this  evidence,  the  Appeals  Council  did  not 
agree with the ALJ’s determination that Schloesser’s RFC in‐
cluded only occasional flexing, extending, and rotating of his 
neck at step four.  
   The  Appeals  Council  also  found  that  Schloesser  did  not 
suffer from the severe impairments of major joint dysfunction 
and left shoulder surgery on or before his date last insured. It 
explained  that,  except  for  records  of  rotator  cuff  surgery  in 
2001,  there  was  no  evidence  regarding  significant  shoulder 
pain until well after his date last insured. In fact, after he was 
6                                                      No. 16‐1862 

diagnosed with left shoulder subacromial impingement syn‐
drome in February 2012 and referred to physical therapy, he 
did  not  seek  subsequent  treatment  for  significant  shoulder 
symptoms. And even though it found that Schloesser did not 
suffer  from  any  severe  impairment  due  to  his  shoulder,  the 
Appeals Council still credited and accounted for Schloesser’s 
non‐severe shoulder pain in its determination of his RFC. But, 
at step five, it still found that “even when considering limita‐
tions in [Schloesser’s] ability to reach with the left upper ex‐
tremity, the  vocational expert testified  that there would still 
be a number of jobs [he] could perform.”  
    Next, at step four, the Appeals Council found that Schlo‐
esser’s RFC did not include being off‐task more than 10% of 
the  workday  or  needing  unscheduled  breaks.  The  Appeals 
Council determined that “the limited evidence available be‐
fore  the  date  last  insured  does  not  substantially  support 
[Schloesser’s] allegations that he experienced disabling symp‐
toms before the expiration of his insured status.” It explained 
that  Schloesser’s  testimony  in  August  2013  to  the  ALJ  that, 
starting in 2010, he could not “sit much more than a half an 
hour before the pain [was] to a point where [he] need[ed] to 
lay back down” and that he spent more than 50% of his day 
laying down was not supported by the medical evidence from 
2011. It noted that Schloesser was diagnosed with severe de‐
generative  disc  disease  in  February  2011  and  experienced  a 
limited range of motion in his lumbar spine, a slightly flexed 
posture, slightly reduced manual muscle strength of 4+/5, and 
a mildly antalgic gait in March 2011, but he only rated his pain 
as a 2 on a 10‐point scale and indicated that he stopped taking 
his  prescribed  painkiller  Tramadol,  in  favor  of  Tylenol  and 
Ibuprofen to manage his lower back pain. And even though 
Schloesser experienced some weakness and reduced range of 
No. 16‐1862                                                           7

motion  in  his  lower  left  extremity,  all  other  muscles  tested 
were  at  5/5  and  his  doctors  observed  no  tenderness  in  his 
lower back. Then, as the Appeals Council observed, in August 
2011,  one  month  before  his  date  last  insured,  Schloesser  re‐
ported  discontinuing  ibuprofen  use.  Finally,  the  Appeals 
Council stated that Schloesser did not report increased back 
pain again until May 2013, indicating that the pain had wors‐
ened “over the last year,” meaning it had only increased since 
2012, well after his date last insured.  
   Based on these findings, the Appeals Council found Schlo‐
esser’s RFC to be: ability to perform a range of light work, but 
only occasionally climb, stoop, kneel, crouch, and crawl, fre‐
quently  balance,  frequent  but  not  constant  reaching  in  all 
other directions with the nondominant left upper extremity, 
and no overhead reaching bilaterally. It then considered the 
vocational  expert’s  testimony  to  the  ALJ  that  someone  of 
Schloesser’s  age,  education,  and  work  experience  with  this 
RFC, with the added limitations of: only light lifting and car‐
rying, standing and walking only four hours of the work day 
and sitting up to six, and being off‐task up to 10% of the work‐
day  while  at  the  workstation  in  addition  to  normal  breaks, 
was  able  to  work  as  a  packer,  receptionist,  and  office  clerk. 
The Appeals Council therefore found that Schloesser had not 
been disabled as of his date last insured.  
                           II. ANALYSIS 
    Schloesser sought judicial review of the final decision by 
the Appeals Council by filing suit in the district court, pursu‐
ant to 42 U.S.C. § 405(g). The district court affirmed the Ap‐
peals Council decision, prompting this appeal. We review the 
district court’s decision de novo. Where the Appeals Council 
8                                                        No. 16‐1862 

reverses an ALJ’s grant of disability benefits, we limit our re‐
view to determining whether the “Appeals Council’s decision 
is  supported  by  substantial  evidence  on  the  record  as  a 
whole.” Bauzo v. Bowen, 803 F.2d 917, 919 (7th Cir. 1986) (not‐
ing that an ALJ’s conflicting findings are part of record as a 
whole  and  are  considered  in  determining  whether  Appeals 
Council’s decision is supported by substantial evidence); Elder 
v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). Substantial evidence 
is “such relevant evidence as a reasonable mind might accept 
as adequate to support a conclusion.” Kepple v. Massanari, 268 
F.3d  513,  516  (7th  Cir.  2001)  (internal  citation  and  quotation 
marks omitted). Unless patently wrong, we defer to the cred‐
ibility  findings  made  by  the  Appeals  Council.  Engstrand  v. 
Colvin, 788 F.3d 655, 660 (7th Cir. 2015) (citing Curvin v. Colvin, 
778 F.3d 645, 651 (7th Cir. 2015)); see Haynes  v. Barnhart, 416 
F.3d 621, 626 (7th Cir. 2005) (we may not decide facts anew or 
make independent credibility determinations). As long as the 
Appeals Council identified supporting evidence in the record 
and built a “logical bridge” from that evidence to its conclu‐
sion, we must affirm. Id. This is true even if reasonable minds 
could differ about the ultimate disability finding. Id.  
    Though Schloesser devotes a considerable amount of his 
appellate argument to showing he is currently disabled, the 
Appeals Council rejected Schloesser’s claim because it deter‐
mined he was not disabled as of his date last insured. There‐
fore, in our review of the Appeals Council decision, we con‐
sider only its finding that he was not disabled as of his date 
last insured, not  Schloesser’s argument  on appeal that he is 
currently disabled. This is because he was no longer eligible 
for disability benefits after his date last insured, as he had ex‐
hausted  his  earned  “quarters  of  coverage”  since  he  had  not 
worked for several years. Parker v. Astrue, 597 F.3d 920, 924 
No. 16‐1862                                                          9

(7th Cir. 2010, as amended on reh’g in part May 12, 2010); see 42 
U.S.C. § 423(c); 20 C.F.R. § 404.140.  
   A. SSR 83‐20 Irrelevant to Determination of Onset Date 
    Schloesser argues that the Appeals Council violated SSR 
83–20  by  not  consulting  a  medical  expert  in  order  to  deter‐
mine whether the onset date of his disability occurred before 
his date last insured. However, SSR 83–20 only addresses the 
situation in which a finding is made “that an individual is dis‐
abled as of an application date and the question arises as to 
whether the disability arose at an earlier time.” Scheck v. Barn‐
hart, 357 F.3d 697, 701 (7th Cir. 2004). As in Scheck, the Appeals 
Council did not find Schloesser disabled and so was not re‐
quired to find an onset date. Instead, the Appeals Council de‐
termined directly whether Schloesser was totally disabled by 
September 30, 2011, considering all relevant evidence, includ‐
ing  evidence  regarding  his  present  condition,  to  determine 
the progression of his degenerative impairments. Parker, 597 
F.3d at 925. Therefore, SSR 83–20 is inapplicable.  
   B. Appeals  Council’s  Finding  Regarding  Neck  and 
      Shoulder Pain is Substantially Supported
    Schloesser  contends  that  the  Appeals  Council’s  finding 
that  he  did  not  suffer  from  severe  impairments  of  cervical 
radiculopathy, major joint dysfunction, and left shoulder sur‐
gery  on  or  before  his  date  last  insured  is  not  supported  by 
substantial  evidence.  Schloesser  believes  that  his  reports  of 
neck  and  shoulder pain  to his doctors shortly after his  date 
last insured provide the necessary proof to show he suffered 
from these impairments and that they were severe. According 
to Schloesser, failure to credit these reports in his favor means 
10                                                                 No. 16‐1862 

that the Appeals Council’s decision is not supported by sub‐
stantial  evidence.  But  Schloesser  misinterprets  the  Appeals 
Council’s  finding.  Contrary  to  his  assertion  that  the  finding 
assumes that his pain only surfaced after his date last insured, 
the  Appeals  Council  did  not  disbelieve  that  he  experienced 
some pain prior to his date last insured. Instead, it only found 
that  the  neck  and  shoulder  impairments  he  was  diagnosed 
with months later were not severe enough to disable him to 
the extent he alleged as of his date last insured.  
     The  Appeals  Council’s  discussion  of  the  record  clearly 
builds a logical bridge between the relevant evidence and its 
determination that Schloesser did not suffer from severe im‐
pairments of cervical radiculopathy, major joint dysfunction, 
and  history  of  left  shoulder  surgery.  The  record  shows  that 
Schloesser visited four different doctors for a total of six visits 
between his alleged onset date and his date last insured. Yet, 
he never discussed neck or shoulder pain at any of these vis‐
its.  Instead,  the  visits  primarily  concerned  his  lower  back 
pain, including a diagnosis of degenerative disc disease in his 
lower spine. Further, as noted by the Appeals Council, Schlo‐
esser  told  Dr.  David  N.  Crowther  that  he  had  discontinued 
use of ibuprofen (which he had been using to manage his back 
pain) on August 17, 2011, just one month before his date last 
insured.1  It  was  not  until  December  2011  that  he  first  com‐
plained to any physician about his neck and shoulder pain.  

                                                 
      1  Although the primary purpose of this visit was to discuss gastroin‐
testinal issues as part of a follow‐up from his visit two weeks earlier, Dr. 
Crowther  was  very  familiar  with  Schloesser’s  complaints  of  lower  back 
pain and had previously noted that Schloesser managed such pain with 
ibuprofen.  And,  as  discussed  infra,  Schloesser’s  later  medical  visits  also 
No. 16‐1862                                                                  11

    Even  then,  an  MRI  of  Schloesser’s  neck  from  December 
2011 revealed no evidence of disc herniation at any level and 
only  mild  cervical  degeneration  with  radicular  symptomol‐
ogy.  Yet,  each  time  he  visited  Dr.  Crowther  to  complain  of 
neck and shoulder pain in December 2011, he also discussed 
his  plan  to  apply  for  disability  at  length  and  asked  Dr. 
Crowther  to  support  him  in  his  disability  claim.  But,  Dr. 
Crowther, who observed that Schloesser was in no distress, 
explained in his visitation notes that he was “unable to pro‐
vide a blanket unsupported statement stating [Schloesser] is 
disabled.” Dr. Crowther advised Schloesser to attend physical 
therapy for his neck and shoulder pain. And, in January 2012, 
Schloesser’s  records  reflect  that  he  was  not  taking  any  pain 
medications and his primary reason for visiting Dr. Crowther 
was again to provide a letter attesting to his disability. Fur‐
ther, as noted by the Appeals Council, Schloesser’s radicular 
symptomology  resolved  in  February  2012.  While  we  agree 
with Schloesser that degeneration is a progressive disease, we 
fail to see how a diagnosis of mild degeneration, which im‐
proved within a few short months, supports his assertion that 
he  suffered  from  a  severe  neck  impairment  several  months 
prior. And there was no testimony at the hearing before the 
ALJ asserting that Schloesser’s neck pain was debilitating on 
or before his date last insured.  
      As  concerns  his  left  shoulder:  though  he  was  diagnosed 
with subacromial impingement syndrome in February 2012, 
Dr. Crowther noted that Schloesser demonstrated a full range 
of motion in all four limbs (including his left shoulder). Dr. 
Todd  J.  Duelleman  noted  in  February  2012  that  Schloesser 
                                                 
substantially  support  the  Council’s  findings  that  his  neck  and  shoulder 
pain were not severe impairments.  
12                                                       No. 16‐1862 

had  a  strength  of  4/5  in  his  left  shoulder,  had  a  decreased 
range  of  motion,  and  had  increased  pain  with  mid‐range 
movements. Schloesser was instructed to attend seven physi‐
cal therapy sessions. However, physical therapy reports from 
March 2012 show that Schloesser cancelled his final visit. At 
his sixth visit, the physical therapist noted that he had experi‐
enced  some  pain  resolution  (though  he  still  suffered  from 
some  increased  pain  from  lifting  activities).  And  despite 
Schloesser’s assertion that that the Appeals Council ignored 
his  progressively  degenerative  left  shoulder  impairment,  it 
clearly did not. The Appeals Council did not disbelieve that 
Schloesser experienced pain. It only found that his shoulder 
pain was not severe; and it still accounted for his left shoulder 
pain in determining that his RFC limited him to no overhead 
reaching bilaterally and frequent but not constant reaching in 
all other directions with his nondominant left upper extrem‐
ity. See Mitze v. Colvin, 782 F.3d 879, 881 (7th Cir. 2015) (noting 
that ALJ had not denied that claimant was in pain but instead 
“didnʹt believe that the pain was severe enough to disable her 
to the extent she claimed”). 
    Finally, Schloesser argues that, even if his 2011 and 2012 
medical records do not provide the necessary support for his 
claim  that  he  suffered  from  such  severe  impairments  on  or 
before September 30, 2011, his 2013 medical records do. The 
record does not contain any medical records from March 2012 
until Schloesser began seeing Dr. Claire Natividad in January 
2013. Even assuming these records from two years after his 
date  last  insured  are  relevant,  Schloesser  still  did  not  com‐
plain of shoulder or neck pain and much of the focus of his 
visits remained his lower back pain.  
No. 16‐1862                                                           13

    Because  the  Appeals  Council  cited  to  relevant  evidence 
adequate to support its conclusion that Schloesser did not suf‐
fer from severe impairments of cervical radiculopathy, major 
joint dysfunction, and left shoulder surgery on or before his 
date last insured, we find this determination to be supported 
by substantial evidence.  
    C. RFC  Determination  Supported  by  Substantial  Evi‐
       dence 
     In determining his RFC, the ALJ credited Schloesser’s sub‐
jective  reports  of  the  effect  of  his  pain  to  determine  that  he 
may be off‐task more than 10% of the workday and may re‐
quire unscheduled breaks. This determination was the decid‐
ing factor in the ALJ’s favorable finding that Schloesser was 
disabled.  But  the  Appeals  Council  found  that  Schloesser’s 
subjective complaints of the effect of his pain and medications 
on his ability to sustain work were not supported by the rec‐
ord.  In  making  this  adverse  credibility  finding,  it  explained 
that  “[m]ost  significantly,  the  record  documents  infrequent 
treatment before the expiration of the date last insured [and] 
[t]he medical records that do exist … document largely unre‐
markable  findings  and  some  improvement  of  [Schloesser’s] 
condition.” So, the Appeals Council found that his RFC does 
not include being off‐task more than 10% or needing unsched‐
uled  breaks.  Schloesser  contends  that  this  resulted  in  a  re‐
versible error for three reasons: (1) his lack of insurance con‐
tributed to his infrequent treatment, which the Appeals Coun‐
cil failed to consider; (2) his August 2013 testimony before the 
ALJ  regarding  his  need  to  lay  down  every  half‐an‐hour 
should have been credited by the Appeals Council because it 
was credited by the ALJ; and (3) the Appeals Council failed to 
14                                                            No. 16‐1862 

account for his non‐severe impairment of anxiety, which, alt‐
hough unstated by the ALJ, was implicitly the reason the ALJ 
included the limitations of being more than 10% off‐task and 
needing unscheduled breaks.2  
    When  the  Appeals  Council  rejects  an  ALJ’s  credibility 
findings, “it should do so expressly and state its reasons for 
doing so.” Bauzo, 803 F.2d at 922. The reasons given must be 
sufficiently specific and supported by the record. Engstrand, 
788 F.3d at 660 (citing Curvin, 778 F.3d at 651). Here, the Ap‐
peals  Council  provided  two  specific  reasons  for  its  adverse 
credibility  finding:  (1)  Schloesser’s  infrequent  treatment  be‐
fore  his  date  last  insured;  and  (2)  the  largely  unremarkable 
findings and improvement of his condition in the medical rec‐
ords that do exist. We begin with the Appeals Council’s first 
reason. Schloesser contends that his lack of insurance was the 
primary  reason  for  his  infrequent  treatment.  Inability  to  af‐
ford treatment is one reason that may “provide insight into 
the [claimant’s] credibility[,]” Craft v. Astrue, 539 F.3d 668, 679 
(7th Cir. 2008), and failure to consider a claimant’s reasons for 
not seeking treatment is erroneous. Thomas v. Colvin, 826 F.3d 
953,  961  (7th  Cir.  2016).  However,  we  are  unpersuaded  by 
Schloesser’s  contention  that  the  Appeals  Council  failed  to 
consider this proffered reason. Despite Schloesser’s assertion 


                                                 
      2 Schloesser also largely restates his argument that his shoulder and 
neck pain caused severe impairments, but, as discussed above, the Coun‐
cil’s finding that they did not is substantially supported by the evidence it 
cited. Therefore, the Council’s decision to not include the restriction that 
he could only occasionally flex, extend, and rotate his neck is substantially 
supported by the record. And, as noted above, the Council did include a 
reaching restriction to account for his shoulder pain in his RFC.  
No. 16‐1862                                                         15

that “[t]he record is replete with references to [his] lack of in‐
surance during the relevant period,” he cites only to his self‐
completed Disability Report, which states:  
       The reason I do not have doctor records for sev‐
       eral years, is because I went without insurance 
       after  getting  divorced,  and  could  not  afford 
       medical  treatment.  We  moved  to  a  completely 
       new area on October 15th 2009, and had to go 
       without insurance again for some time, until it 
       was made available thru my current wifes em‐
       ployer. In February of 2011 my lower back be‐
       came  so  severely  aggravated  I  went  to  Doctor 
       Tang at the Aspirus clinic, which of course was 
       the  first  time  seeing  any  doctor  near  the  new 
       town in which we lived. … We no longer go to 
       the Aspirus clinics due to higher percentage of 
       insurance  coverage  in  the  Riverview  clinics, 
       which is associated with where my wife works.  
R. at 191 (errors in original). But this statement does not indi‐
cate  that  he  lacked  insurance  during  the  relevant  time  pe‐
riod—from his alleged onset date (January 1, 2011) to his date 
last  insured  (September  30,  2011).  At  best,  it  shows  that  he 
may have lacked insurance at various times before 2011. Dur‐
ing the nine months between his alleged onset date and his 
date  last  insured,  Schloesser  visited  doctors  a  total  of  six 
times; yet, in the three months from December 2011 to Febru‐
ary 2012, Schloesser visited doctors nine times, including sev‐
eral visits during which he discussed his plans to file for dis‐
ability and asked Dr. Crowther to provide him with a letter 
attesting  to  his  disability.  Schloesser  has  provided  no  evi‐
16                                                                No. 16‐1862 

dence to show that he lacked insurance during the time pe‐
riod between his alleged onset date and date last insured that 
may explain why he visited the doctor significantly more over 
a shorter period of time after his date last insured.3 There is 
also no indication that the Appeals Council did not consider 
the statements in his disability report in reaching its determi‐
nation, as it indicated that it had reviewed the entire record 
before  coming  to  a  decision.4  And  Schloesser  has  been  and 
continues to be represented by counsel, so we assume he “is 
making his strongest case for benefits.” Glenn v. Sec’y of Health 
and Human Servs., 814 F.2d 387, 391 (7th Cir. 1987).  
      Next,  the  Appeals  Council  was  not  required  to  find  in 
Schloesser’s favor just because the ALJ did, even if the ALJ’s 
decision is  supported by  substantial evidence. The  question 
we consider on review is not whether an alternative finding 
may  also  be  supported  by  substantial  evidence.  Rather,  we 
ask  whether  the  final  agency  finding—here  the  Appeals 
Council’s finding—is supported by substantial evidence. See 
Scheck v. Barnhart, 357 F.3d at 699 (“[T]he [Appeals Council’s] 
decision, if supported by substantial evidence, will be upheld 
                                                 
      3 Schloesser also does not present any argument that he was unable to 
afford care despite having insurance due to overbearing co‐pays or a lack 
of in‐network care providers. In other words, he does not argue that pay‐
ing for coverage or the provider availability was akin to not having insur‐
ance.  
      4 Even if the Appeals Council had failed to consider his singular state‐
ment regarding his insurance status, this error would harmless, as the Ap‐
peals Council decision is overwhelmingly supported by the record as dis‐
cussed infra. See Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir.2010); Pepper v. 
Colvin, 712 F.3d 351, 367 (7th Cir. 2013) (“The [agency’s] application … is 
not  a  model  for  compliance,  but  we  will  not  remand  a  case  for  further 
specification when we are convinced that [it] will reach the same result.”). 
No. 16‐1862                                                        17

even if an alternative position is also supported by substantial 
evidence.”). Further, disregarding Schloesser’s subjective tes‐
timony where it contradicts with contemporaneous reports he 
made to his physicians and their independent observations is 
permissible. Schmidt v. Astrue, 496 F.3d 833, 843‐44 (7th Cir. 
2007). And, here, though Schloesser testified that, starting in 
2010, he must lay down every 20‐30 minutes, his 2011 medical 
records show otherwise.  
     In February and March 2011, his doctors noted that Schlo‐
esser  experienced  no  tenderness  in  his  lower  back,  was  not 
using his prescribed painkillers, had stated his symptoms had 
improved,  and rated  his lower back  pain at 2  on  a 10‐point 
scale. And, again, in August 2011, Schloesser reported that he 
discontinued the use of ibuprofen and felt well. In fact, in Jan‐
uary  2012,  Dr.  Luke  J.  Budleski  noted  that  Schloesser’s  gait 
pattern was normal and Dr. Crowther noted that he was not 
taking  any  pain  medications.  It  was  not  until  May  2013,  20 
months  after  his  date  last  insured,  that  Dr.  Natividad  ob‐
served that Schloesser could only sit and stand/walk less than 
2  hours  total  in  an  8‐hour  working  day,  and  that  he  would 
need  to  take  more  than  5  unscheduled  breaks  of  approxi‐
mately 30 minutes per day. Contrary to Schloesser’s assertion 
that  his  documented  disability  from  May  2013  clearly  indi‐
cates that he must have also been disabled in September 2011, 
Dr.  Natividad  specifically  states  that  the  earliest  time  that 
these limitations would have applied was May 31, 2013 and 
noted that she “cannot comment on dates earlier than this.” A 
reasonable mind could certainly accept the medical evidence 
(both the evidence from 2011 and from 2013) to conclude that 
the  progression  of  Schloesser’s  degenerative  pain  was  such 
that he would not have required being off‐task more than 10% 
of  the  workday  or  needing  unscheduled  breaks  until  May 
18                                                    No. 16‐1862 

2013, 20 months after his date last insured. Therefore, the Ap‐
peals Council’s second specific reason—that the medical rec‐
ords  documented  largely  unremarkable  findings  and  im‐
provement of his condition—is supported by the record.  
    In a final attempt to assert that his RFC required such lim‐
itations, Schloesser argues that the ALJ’s findings that he had 
nonsevere  impairments  of  affective  and  anxiety  disorders 
were the implied reasons for inclusion of the 10% off‐task and 
unscheduled  breaks  limitations.  However,  not  only  did  the 
ALJ never state this, but she specifically found that “[t]he lim‐
itation  to  additional  unscheduled  breaks  and  being  off  task 
more than 10% of the workday are supported by the claim‐
ant’s generally credible statements regarding his pain.” But as 
we explain above, the reasons for the Appeals Council’s ad‐
verse credibility finding are specific and supported by the rec‐
ord. And,  again, just  because the ALJ found that Schloesser 
suffered from nonsevere impairments of affective and anxiety 
disorders, the Appeals Council was not required to agree with 
this finding. Therefore, the Appeals Council’s finding that his 
RFC did not include being off‐task more than 10% or needing 
unscheduled breaks, is substantially supported by the record.  
                       III. CONCLUSION 
      The judgment of the district court is AFFIRMED.